          Case 1:21-cr-00024-EGS Document 7 Filed 03/29/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                    :
                                            :
               v.                           :         Case No.: 21-cr-24 (EGS)
                                            :
ROBERT GIESWEIN,                            :
                                            :
                       Defendant.           :


                        NOTICE OF SUBSTITUTION OF COUNSEL

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, informs the Court and counsel that Assistant United States Attorney

Erik M. Kenerson will substitute as counsel of record for Assistant United States Attorney Molly

Gaston. AUSA Kenerson will be handling this matter moving forward, and accordingly, is

entering his appearance in this case.



                                                      Respectfully submitted,

                                                      CHANNING D. PHILLIPS
                                                      Acting United States Attorney
                                                      D.C. Bar No. 415793


                                                By:     /s/ Erik M. Kenerson
                                                      Erik M. Kenerson
                                                      Ohio Bar No. 82960
                                                      Assistant U.S. Attorney
                                                      National Security Section, Room 11-909
                                                      United States Attorney’s Office
                                                      555 4th Street, N.W.
                                                      Washington, D.C. 20530
                                                      Erik.Kenerson@usdoj.gov
                                                      (202) 252-7201
